Citation Nr: 0103666	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1980.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1994 RO decision which denied 
an increase in a 10 percent rating for the veteran's service-
connected right knee disability.  In a February 1996 
decision, the RO granted a temporary total convalescent 
rating based on surgery for the right knee condition.  In a 
June 1997 decision, the RO granted a 30 percent rating for 
the right knee disability.  In a July 1999 decision, the RO 
determined that the right knee disability was to be evaluated 
separately as instability of the right knee (rated 20 
percent) and arthritis of the right knee with limitation of 
motion (rated 10 percent), with a 30 percent combined rating 
for the right knee disability.  The veteran continues his 
appeal for a higher rating.  

The veteran failed to appear at a scheduled Travel Board 
hearing in May 2000.  In August 2000, the Board remanded the 
case to the RO in order to afford the veteran another 
opportunity to appear at a Travel Board hearing.  Another 
Travel Board hearing was scheduled for November 2000, but he 
again failed to appear.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by no more than moderate instability and by 
arthritis (substantiated by X-ray findings) with some 
limitation of motion (-5 degrees extension to 90 degrees 
flexion due to pain on last examination).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee instability, and in excess of 10 percent for right knee 
arthritis with limitation of motion, are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1979 to 
November 1980.  Service medical records show that in May 1980 
the veteran sustained a right knee injury and was diagnosed 
with right knee strain/sprain (requiring a cast).  
Thereafter, involvement with strenuous exercise exacerbated 
his condition, and he underwent treatment for recurrent 
effusion and ligamental instability of the right knee.  

In a May 1981 decision, the RO granted service connection and 
a 20 percent rating for residuals of a right knee injury.  

In a May 1986 decision, the RO reduced, from 20 percent to 10 
percent, the rating for the veteran's service-connected right 
knee disability.  

VA outpatient records show that in April 1994 an examination 
revealed the veteran's right knee was without marked 
effusion, erythema, tenderness, or laxity.  There was mild 
crepitus and slight limitation of motion on extension.  The 
diagnostic impressions were arthralgia of the right knee 
secondary to old trauma, status post surgery, and traumatic 
arthritis.  Subsequent X-rays of the right knee in April 1994 
revealed minimal to moderate degenerative joint disease.  In 
July 1994, the veteran complained of pain, popping, swelling, 
locking, and giving out of the right knee.  An examination of 
the right knee revealed effusion, joint line tenderness, and 
popping.  There was a positive pivot shift test, a negative 
Lachman's sign and anterior/posterior Drawer test, and no 
gapping on varus/valgus stress testing.  X-rays of the knee 
showed no fracture or degenerative joint disease.  The doctor 
recommended a knee brace and pain medication.  

In July 1994, the RO received the veteran's claim for an 
increase in a 10 percent rating for a right knee disability.  
He claimed that his knee kept "slipping out" and he tended 
to lose his balance.  He stated that his walking was 
"wobbly" and that he could not work due to his knee 
problem.  

In a December 1994 decision, the RO denied an increase in a 
10 percent rating for a service-connected right knee 
disability.  

In a January 1995 letter, the veteran expressed his 
disagreement with the RO's decision, contending that his knee 
locked up, popped out while he was walking, and was 
constantly painful.  He stated he wore a knee brace and was 
scheduled to undergo knee surgery.  

VA records show that on January 5, 1995 the veteran underwent 
surgical arthroscopy of the right knee with a lateral 
meniscectomy.  He was discharged from the hospital the next 
day.  On a follow-up visit in January 1995, there was minimal 
swelling and good range of motion of the right knee.  The 
veteran was ambulatory.  

On a February 1995 VA examination, the veteran complained of 
swelling and considerable right knee pain on prolonged 
standing, stair climbing, bending of the knee, and during 
cold and damp weather.  He also complained that his knee 
continued to give out on him.  On examination of the right 
knee, there were multiple well-healed scars about the 
patella.  The knee was mildly tender in the global fashion.  
There was still global swelling, and the patella was mobile.  
Range of motion was extension to 180 degrees [i.e., normal] 
and flexion to 90 degrees, which was limited by pain.  The 
knee was too tender to fully test for ligamentous laxity.  
The veteran's gait was weak due to pain from the recent 
surgery.  The diagnosis was post operative right knee times 
two for internal derangement, including lateral meniscus 
damage and medial and lateral collateral ligament repair.  X-
rays of the right knee revealed hypertrophy of the tibial 
spine, subchondral sclerosis of both medial and lateral 
tibial plateaus, and a small loose body in the anterior joint 
space.  

In his March 1995 substantive appeal, the veteran stated he 
recently underwent right knee surgery and was still 
experiencing discomfort in the knee.  He claimed that his 
condition had deteriorated greatly and that it should entitle 
him to a substantial increase in disability benefits.  

In a February 1996 decision, the RO granted a temporary total 
convalescent rating based on surgery for the right knee 
disability, effective from January 5, 1995 through February 
1995.  

On an April 1996 VA examination, the veteran complained of 
swelling and giving out of the right knee.  He reported that 
he wore a knee brace most of the time and that lifting, 
prolonged standing, and cold and damp weather made his knee 
pain worse.  On examination of the right knee, there were two 
distinct lateral well-healed scars.  The knee was mildly 
tender and mildly swollen.  Patellar motion was normal.  
There was marked atrophy of the quadriceps muscles above the 
knee.  Range of motion was extension to 180 degrees [i.e., 
normal] and flexion to 105 degrees.  There was mild global 
ligamentous laxity.  X-rays of the right knee revealed mild 
degenerative joint disease with questionable supra patellar 
effusion.  The diagnoses were postoperative surgery of the 
right knee with lateral meniscectomy and medial collateral 
and lateral collateral ligamentous repair, and degenerative 
joint disease of the right knee with global laxity.  

An April 1996 VA outpatient record notes a complaint of right 
knee pain.  

On a February 1997 VA examination, the veteran complained of 
right knee pain which he reported had worsened.  He reported 
that he wore a brace because his knee gave out and that 
prolonged standing, walking, cold and damp weather, stair 
climbing, bending, and lifting all made his knee pain worse.  
On examination of the right knee, there were multiple scars 
and one poorly healed scar on the anterior surface of the 
knee.  The knee was globally tender and mildly swollen.  The 
patella was very painful on palpation.  Range of motion was 
extension to 0 degrees and flexion to 90 degrees.  There was 
global laxity of the knee.  The veteran had a knee brace 
which was removed during the examination.  The diagnoses were 
postoperative internal derangement of the right knee, 
postoperative lateral meniscectomy of the right knee, and 
advanced degenerative joint disease of the right knee with 
marked instability and decreased range of motion.  The 
examiner remarked that the veteran walked with a cane-
assisted gait and a profound limp.  He stated that there was 
easy fatigability of the right knee, marked weakness, and 
global ligamentous laxity of the right knee but no evidence 
of incoordination.  He stated that during flare-ups the 
veteran's right knee pain was very severe and accompanied by 
swelling and marked decreased range of motion.  X-rays of the 
right knee revealed degenerative arthritis.  

In a June 1997 decision, the RO granted a 30 percent rating 
for the right knee disability, effective from July 1994 
through January 4, 1995, and effective from March 1995.  

In a September 1998 letter, the veteran asserted that his 
right knee pain was a lot worse and that his knee became 
stiff.  He claimed he was unable to walk.  

On a June 1999 VA examination, the veteran complained of 
pain, weakness, instability, locking, and fatigability of the 
right knee.  He reported he obtained minimal relief from pain 
medication.  He reported episodes of flares that were related 
to dampness and coldness and that were severe in nature, 
lasting for minutes.  He reported that during flares there 
was a 50 percent limitation of motion of his knee.  He stated 
that rest and elevation helped him the most.  He stated he 
walked around with the aid of a cane and could not 
participate in any physical activity without significant 
discomfort.  On examination of the right knee, the range of 
motion was extension to minus 5 degrees and flexion to 90 
degrees before significant pain ensued.  The knee grossly 
appeared to have degenerative changes.  There was a large 
amount of crepitus in the knee with movement.  There was no 
evidence of laxity or instability noted.  The diagnosis was 
degenerative joint disease of the right knee.  

In a July 1999 decision, the RO determined that the right 
knee disability was to be evaluated separately as instability 
of the right knee (rated 20 percent) and arthritis of the 
right knee with limitation of motion (rated 10 percent), 
effective from June 24, 1999.  The combined rating for the 
right knee disability is 30 percent.  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran's right knee disability is separately 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Code 5257, for instability of the knee; and as 10 percent 
disabling under 38 C.F.R. § 4.71a, Codes 5010-5261, for 
arthritis of the knee with limitation of motion.  This 
separate rating method is permitted by recent precedent 
opinions of the VA General Counsel.  VAOPGCPREC 23-97 and 9-
98.  The combined rating for his right knee disability is 30 
percent.  38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Code 5257, a 20 percent rating is 
assigned for moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent rating 
is assigned for severe impairment of the knee with recurrent 
subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable; flexion limited to 45 degrees is rated as 10 
percent disabling; and flexion limited to 30 degrees is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Recent VA medical records show that on an April 1994 
outpatient visit there was slight limitation of motion on 
extension of the veteran's right knee but no marked effusion, 
tenderness, or laxity.  X-rays at that time showed minimal to 
moderate degenerative joint disease.  On a July 1994 
outpatient visit, there was effusion, tenderness, and a 
positive pivot shift test in regard to the right knee but a 
negative Lachman's sign and Drawer test.  On a 1995 VA 
examination, a month following right knee surgery, the knee 
was too tender to test for ligamentous laxity.  The range of 
motion of the knee was limited by pain, from full (normal) 
extension to 90 degrees of flexion.  (For the period covering 
the 1995 examination, the veteran received a temporary total 
convalescent rating based on the knee surgery.)  On a 1996 VA 
examination, the veteran complained of swelling and giving 
way of the right knee.  The knee was mildly tender and 
swollen, with marked atrophy of the quadriceps muscles above 
the knee.  There was mild global ligamentous laxity.  X-rays 
of the knee revealed mild degenerative joint disease.  On a 
1997 VA examination, the veteran complained of right knee 
pain and instability.  The knee was tender and mildly 
swollen, with demonstrated laxity.  The range of motion of 
the knee was from 0 degrees of extension to 90 degrees of 
flexion.  X-rays of the knee showed degenerative arthritis.  
The examiner stated that there was marked instability and 
easy fatigability of the knee and that during flare-ups the 
knee pain was severe and characterized by swelling and marked 
decreased range of motion.  On a 1999 VA examination, the 
veteran complained of pain, weakness, instability and locking 
of the right knee.  He claimed that during flare-ups there 
was a 50 percent limitation of motion of his knee.  Objective 
findings reflected no evidence of laxity or instability of 
the knee.  Also, there was much crepitus in the knee with 
movement, and the range of motion of the knee was from -5 
degrees of extension to 90 degrees of flexion before 
significant pain was felt.  

A review of the records shows that the veteran does not meet 
the requirements for an increased rating for a right knee 
disability under the applicable codes.  Overall, the medical 
evidence shows that the knee disability is productive of no 
more than moderate instability.  Except for the finding of 
marked instability on the 1997 examination, the veteran's 
knee demonstrated no more than moderate ligamentous laxity on 
the examinations in 1994, 1996, and 1999.  Accordingly, the 
veteran's right knee disability is properly rated as 20 
percent disabling under Code 5257.  

In regard to the arthritis of the right knee with limitation 
of motion, the medical evidence shows that the veteran has 
degenerative joint disease in the knee, which is confirmed by 
X-rays.  Moreover, the knee is productive of limitation of 
motion.  The findings on the last VA examination, which is 
reflective of the findings on most of the other examinations, 
the range of motion of the knee was from -5 degrees of 
extension to 90 degrees of flexion.  The veteran was able to 
achieve this range of motion prior to experiencing 
significant pain.  Only on the 1997 examination did the 
examiner state that during flare-ups the veteran's right knee 
was very painful and markedly limited in motion, but the 
examiner did not indicate with any specificity the degree of 
knee limitation of motion.  Under Codes 5260 and 5261, the 
findings overall warrant a noncompensable rating.  Even when 
the evidence of pain on range of motion is considered, there 
is still no objective evidence of limited motion due to pain 
on use or during flare-ups to the extent required for a 
compensable rating under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, under Codes 5003 and 5010, a 10 percent 
rating is assigned for arthritis with at least some 
limitation of motion that is objectively confirmed by 
swelling and painful motion.  Accordingly, the veteran's 
right knee disability is also properly rated as 10 percent 
disabling under Codes 5010-5261. 

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a right knee disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

